DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200200958) in view of Muramatsu et al. (US 20200075896).
Regarding claim 1, Lee discloses (Figs. 1-12) a liquid crystal composition comprising: a polymerizable liquid crystal compound having a reverse wavelength dispersion property; and a non-liquid crystalline epoxy compound (sections 0039-0043).
Lee does not necessarily disclose a non-liquid crystalline epoxy compound having two or more epoxy groups.
Muramatsu discloses (Figs. 1A-4) a non-liquid crystalline epoxy compound having two or more epoxy groups (sections 0114-0116). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Muramatsu to increase polarization selectivity at a specific wavelength.
Regarding claim 2, Lee discloses (Figs. 1-12) the polymerizable liquid crystal compound satisfies the following equation 1: R(450)/R(550) < R(650)/R(550) [Equation 1] wherein R (λ) means an in-plane retardation for light having a wavelength of λ nm (section 0024).
Regarding claim 3, Lee discloses (Figs. 1-12) the polymerizable liquid crystal compound has an R(450)/R(550) value of 0.99 or less and an R(650)/R(550) value of 1.01 or more, where R (λ) means an in-plane retardation for light having a wavelength of λ nm (sections 0031, 0039).
Regarding claim 4, Lee discloses (Figs. 1-12) the polymerizable liquid crystal compound has a refractive index anisotropy Δn represented by the following formula of 0.03 to 0.13 for light having a wavelength of 550 nm: Δn = ne-no wherein Δn represents a refractive index anisotropy of the polymerizable liquid crystal compound, ne represents an extraordinary refractive index of the polymerizable liquid crystal compound, no represents an ordinary refractive index of the polymerizable liquid crystal compound (Table 1).
Regarding claim 6, Lee does not necessarily disclose the non-liquid crystalline epoxy compound has 2 to 8 epoxy groups.
Muramatsu discloses (Figs. 1A-4) the non-liquid crystalline epoxy compound has 2 to 8 epoxy groups (sections 0114-0116). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Muramatsu to increase polarization selectivity at a specific wavelength.
Regarding claim 7, Lee discloses (Figs. 1-12) the non-liquid crystalline epoxy compound has no radical-curable functional group (sections 0042-0043).
Regarding claim 8, Lee does not necessarily disclose the non-liquid crystalline epoxy compound is represented by one the following Formula 7 or 8:
Formula 7

    PNG
    media_image1.png
    71
    259
    media_image1.png
    Greyscale

Formula 8

    PNG
    media_image2.png
    62
    199
    media_image2.png
    Greyscale

wherein in Formula 7: X is an m-valent non-mesogenic hydrocarbon group; n is an integer of 1 to 20; m is an integer of 2 or more; and in Formula 8: Y is an m-valent non-mesogenic hydrocarbon group; L9 is a single bond, -OCO-, -COO- or -O-; and m is an integer of 2 or more.
Muramatsu discloses (Figs. 1A-4) the particular the non-liquid crystalline epoxy compound and formulas (sections 0121-0170). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Muramatsu to increase polarization selectivity at a specific wavelength and to obtain reverse wavelength dispersion properties.
Regarding claim 9, Lee does not necessarily disclose X and Y are each a linear, branched or cyclic m-valent non-mesogenic saturated hydrocarbon group having 1 to 20 carbon atoms.
Muramatsu discloses (Figs. 1A-4) X and Y are each a linear, branched or cyclic m-valent non-mesogenic saturated hydrocarbon group having 1 to 20 carbon atoms (sections 0121-0170; in particular 0127, 0131-0132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Muramatsu to increase polarization selectivity at a specific wavelength and to obtain reverse wavelength dispersion properties.
Regarding claim 10, Lee does not necessarily disclose in Formulas 7 and 8, each m is an integer of 2 to 3.
Muramatsu discloses (Figs. 1A-4) in Formulas 7 and 8, each m is an integer of 2 to 3 (sections 0121-0170). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Muramatsu to increase polarization selectivity at a specific wavelength and to obtain reverse wavelength dispersion properties.
Regarding claim 11, Lee does not necessarily disclose the non-liquid crystalline epoxy compound is represented by one of the following formulas Formulae 9 to 14:
Formula 9

    PNG
    media_image3.png
    63
    310
    media_image3.png
    Greyscale

Formula 10

    PNG
    media_image4.png
    65
    296
    media_image4.png
    Greyscale

Formula 11

    PNG
    media_image5.png
    95
    368
    media_image5.png
    Greyscale

Formula 12

    PNG
    media_image6.png
    99
    343
    media_image6.png
    Greyscale

Formula 13

    PNG
    media_image7.png
    160
    272
    media_image7.png
    Greyscale

Formula 14

    PNG
    media_image8.png
    136
    255
    media_image8.png
    Greyscale
.
Muramatsu discloses (Figs. 1A-4) the particular the non-liquid crystalline epoxy compound and formulas (sections 0121-0170). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Muramatsu to increase polarization selectivity at a specific wavelength and to obtain reverse wavelength dispersion properties.
Regarding claim 13, Lee does not necessarily disclose after the liquid crystal composition is irradiated with ultraviolet rays of UVB region wavelengths at a light quantity of 100mJ/cm2 to 250mJ/cm2 in the total irradiance level and cured, it has an in-plane retardation change rate represented by the following Equation 6 of 8% or less: ΔRin = (1-Rin2/Rin1) x 100 [Equation 6] wherein, ΔRin is an in-plane retardation change rate after high temperature storage, Rin1 is an initial in-plane retardation value, and Rin2 is an in-plane retardation value after high temperature storage at 80°C for 96 hours.
Muramatsu discloses (Figs. 1A-4) various light quantities and in-plane retardation change rates and values (sections 0287, 0290, 0292, 0301). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Muramatsu to properly polymerize the liquid crystal composition to increase polarization selectivity at a specific wavelength and to obtain reverse wavelength dispersion properties.
Regarding claim 14, Lee discloses (Figs. 1-12) a circularly polarizing plate comprising a linear polarizer (30), and a retardation layer (10, 20) containing a cured layer of the liquid crystal composition.
Regarding claim 15, Lee discloses (Figs. 1-12) the retardation layer has a quarter-wave phase delay characteristic (sections 0015, 0029).
Regarding claim 16, Lee discloses (Figs. 1-12) the light absorption axis of the linear polarizer and the slow axis of the retardation layer form an angle of 40 degrees to 50 degrees (sections 0028, 0055-0059).
Regarding claim 17, Lee discloses (Figs. 1-12) an organic light emitting display device (200), comprising a reflective electrode; a transparent electrode; an organic layer interposed between the reflective electrode and the transparent electrode and having a light emitting layer; and the circularly polarizing plate (100), wherein the circularly polarizing plate is present outside the reflective or transparent electrode and the retardation layer (10, 20) is disposed closer to the reflective or transparent electrode than the linear polarizer (sections 0076-0079).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Muramatsu in view of Ito et al. (US 20180370184).
Regarding claim 5, Lee does not necessarily disclose the non-liquid crystalline epoxy compound is included in an amount of 1 to 20 parts by weight relative to 100 parts by weight of the polymerizable liquid crystal compound.
Ito discloses (Fig. 1) the non-liquid crystalline epoxy compound is included in an amount of 1 to 20 parts by weight relative to 100 parts by weight of the polymerizable liquid crystal compound (sections 0179, 0181, 0190-0193). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ito to easily control with precision the reverse wavelength distribution. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Muramatsu in view of Atsumi et al. (US 20180356578).
Regarding claim 12, Lee does not necessarily disclose the liquid crystal composition further comprises a cationic initiator.
Atsumi discloses (section 0073) the liquid crystal composition further comprises a cationic initiator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Atsumi to enhance polymerization. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871